Exhibit 10-8

 

Borrower:   

SOUTHEAST POWER CORPORATION, a Florida corporation

Account Number:   

9660933120

  

LOGO [g338290bb_tbig.jpg]

 

PROMISSORY NOTE

   Note Number:   

00005

Address:   

1684 W. Hibiscus Blvd.

         Melbourne, Florida   

Melbourne, FL 32901

      Date:   

April 17, 2012

THE UNDERSIGNED BORROWER REPRESENTS THAT THE LOAN EVIDENCED HEREBY IS BEING
OBTAINED FOR BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES AND NOT FOR PERSONAL,
FAMILY, OR HOUSEHOLD PURPOSES. For value received, the undersigned, jointly and
severally, if more than one, promises to pay to BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation (the “Bank”), or order, at any of
Bank’s offices in the above referenced city (or such other place or places that
may be hereafter designated by Bank), the sum of One Million Five Hundred
Thousand Dollars ($1,500,000.00), in immediately available coin or currency of
the United States of America.

Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:

 

x    Adjusted LIBOR rate, as defined in the attached Addendum to Promissory
Note.

Principal and interest are payable as follows:

 

x   Principal (plus any accrued interest not otherwise scheduled herein) is due
in full at maturity on October 17, 2016. x   Accrued interest is payable monthly
commencing on May 17, 2012 and continuing on the same day of each calendar
period thereafter, until November 17, 2012, at which time principal and interest
shall be paid as follows:   1.    Commencing November 17, 2012 and each month
thereafter through and including October 17, 2013, monthly principal payments in
the amount of $28,500.00, plus accrued interest;   2.    Commencing November 17,
2013, and each month thereafter, through and including October 17, 2014, monthly
principal payments in the amount of $30,500.00, plus accrued interest;   3.   
Commencing November 17, 2014, and each month thereafter, through and including
October 17 , 2015, monthly principal payments in the amount of $32,500.00, plus
accrued interest;   4.    Commencing November 17, 2015, and each month
thereafter, through and including September 17, 2016, monthly principal payments
in the amount of $33,750.00, plus accrued interest;   5.    On October 17, 2016
the entire outstanding principal and accrued interest shall be due and payable.

The undersigned shall pay to Bank a late fee in the amount of five percent
(5%) of any installment past due for ten (10) or more days. When any installment
payment is past due for ten (10) or more days, subsequent payments shall first
be applied to the past due balance. In addition, the undersigned shall pay to
Bank a returned payment fee if the undersigned or any other obligor hereon makes
any payment at any time by check or other instrument, or by any electronic
means, which is returned to Bank because of nonpayment due to nonsufficient
funds.

All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank’s sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
any interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in any variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment amount. However,
Bank shall have the right, in its sole discretion, to lower the fixed payment
amount below the original payment amount.

This Note is given by the undersigned in connection with the following
agreements (if any) between the undersigned and the Bank:

 

x    This loan is Account#/Note #9660933120 / 00005. x    Florida documentary
stamp tax is not required.



Security Agreement(s) conveying a security interest to Bank:

 

x    dated April 17, 2012 given by Southeast Power Corporation. x    Loan
Agreement dated April 17, 2012, executed by x Borrower and x Guarantor(s).

The above-described documents executed in connection with this Note are
hereinafter collectively referred to as the “Agreements”. As additional security
for the indebtedness and obligations evidenced by this Note, the undersigned
hereby grants to Bank a security interest in all existing and hereafter deposit
accounts maintained with Bank.

No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right of such holder,
nor shall any delay, omission or waiver on any one occasion be deemed a bar to
or waiver of the same or of any other right on any future occasion. Every one of
the undersigned and every endorser or guarantor of this note regardless of the
time, order or place of signing waives presentment, demand, protest and notices
of every kind and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there be available to the holder
collateral for this Note, and to the additions or releases of any other parties
or persons primarily or secondarily liable.

The failure to pay any part of the principal or interest when due on this Note
or to fully perform any covenant, obligation or warranty on this or on any other
liability to the Bank by any one or more of the undersigned, by any affiliate of
the undersigned (as defined in 11 USC Section (101)(2)),

 

   Page 1 of 3    Loan # 9660933120 / 00005



--------------------------------------------------------------------------------

or by any guarantor or surety of this Note (said affiliate, guarantor, and
surety are herein called “Obligor”); or if any financial statement or other
representation made to the Bank by any of the undersigned or any Obligor shall
be found to be materially incorrect or incomplete; or if any of the undersigned
shall fail to furnish information and documentation to the Bank sufficient to
verify the identity of the undersigned as required under the USA Patriot Act; or
in the event of a default under any of the Agreements or any other obligation of
any of the undersigned or any Obligor; or should the Bank demand that the
undersigned secure or provide additional security for its obligations under this
Note and security deemed adequate and sufficient by the Bank is not given when
demanded; or in the event one or more of the undersigned or any Obligor shall
die, terminate its existence, allow the appointment of a receiver for any part
of its property, make an assignment for the benefit of creditors, or should a
proceeding under bankruptcy or insolvency laws be initiated by or against any of
the undersigned or any Obligor; or should the Bank otherwise deem itself, its
security interests, or any collateral unsafe or insecure; or should the Bank in
good faith believe that the prospect of payment or other performance is
impaired; or if there is an attachment, execution, or other judicial seizure of
all or any portion of the Borrower’s or any Obligor’s assets, including an
action or proceeding to seize any funds on deposit with the Bank, and such
seizure is not discharged within 20 days; or if final judgment for the payment
of money shall be rendered against the Borrower or any Obligor which is not
covered by insurance or debt cancellation contract and shall remain undischarged
for a period of 30 days unless such judgment or execution thereon is effectively
stayed; or should any guarantor terminate any guaranty agreement given in
connection with this Note, then any one of the same shall be a material default
hereunder and this Note and other debts due the Bank by any one or more of
undersigned shall immediately become due and payable at the option of the Bank
without notice or demand of any kind, which is hereby waived. From and after any
event of default hereunder, interest shall accrue on the sum of the principal
balance and accrued interest then outstanding at the variable rate equal to the
Bank’s Prime Rate plus 5% per annum (“Default Rate”) until such principal and
interest have been paid in full, provided that such rate shall not exceed at any
time the highest rate of interest permitted by the laws of the State of North
Carolina; and further provided that such rate shall apply after judgment. In
addition, upon default, the Bank may pursue its full legal remedies at law or
equity, and the balance due hereunder may be charged against any obligation of
the Bank to any party including any Obligor. Bank shall not be obligated to
accept any check, money order, or other payment instrument marked “payment in
full” on any disputed amount due hereunder, and Bank expressly reserves the
right to reject all such payment instruments. Borrower agrees that tender of its
check or other payment instrument so marked will not satisfy or discharge its
obligation under this Note, disputed or otherwise, even if such check or payment
instrument is inadvertently processed by Bank unless in fact such payment is in
fact sufficient to pay the amount due hereunder.

Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Note remains outstanding or as long as Bank
remains obligated to make advances, the undersigned shall furnish annually an
updated financial statement in a form satisfactory to Bank, which, when
delivered shall be the property of the Bank.

The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate at its
executive offices in Winston-Salem, North Carolina. The Prime Rate is one of
several rate indexes employed by the Bank when extending credit, and not
necessarily the lowest rate. Any change in the interest rate resulting from a
change in the Bank’s Prime Rate shall become effective as of the opening of
business on the effective date of the change. If this Note is placed with an
attorney for collection, the undersigned agrees to pay, in addition to
principal, interest, and late fees, if any, all costs of collection, including
but not limited to reasonable attorneys’ fees. All obligations of the
undersigned and of any Obligor shall bind his heirs, executors, administrators,
successors, and/or assigns. Use of the masculine pronoun herein shall include
the feminine and the neuter, and also the plural. If more than one party shall
execute this Note, the term “undersigned” as used herein shall mean all the
parties signing this Note and each of them, and all such parties shall be
jointly and severally obligated hereunder. Wherever possible, each provision of
this Note shall be interpreted in such a manner to be effective and valid under
applicable law, but if any provision of this Note shall be prohibited by or
invalid under such law, such provision shall be ineffective but only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Note. All of the undersigned
hereby waive all exemptions and homestead laws. The proceeds of the loan
evidenced by this Note may be paid to any one or more of the undersigned.

From time to time the maturity date of this Note may be extended, or this Note
may be renewed in whole or in part, or a new note of different form may be
substituted for this Note, or the rate of interest may be modified, or changes
may be made in consideration of loan extensions, and the holder hereof, from
time to time may waive or surrender, either in whole or in part any rights,
guaranties, secured interest, or liens, given for the benefit of the holder in
connection with the payment and the securing the payment of this Note; but no
such occurrence shall in any manner affect, limit, modify, or otherwise impair
any rights, guaranties or security of the holder not specifically waived,
released, or surrendered in writing, nor shall the undersigned makers, or any
obligor, either primarily or contingently, be released by reason of the
occurrence of any such event. The holder hereof, from time to time, shall have
the unlimited right to release any person who might be liable hereon, and such
release shall not affect or discharge the liability of any other person who is
or might be liable hereon. No waivers and modifications shall be valid unless in
writing and signed by the Bank. The Bank may, at its option, charge any fees for
the modification, renewal, extension, or amendment of any of the terms of the
Note permitted by the laws of the state of Florida. In case of a conflict
between the terms of this Note and the Loan Agreement or Commitment Letter
issued in connection herewith, the priority of controlling terms shall be first
this Note, then the Loan Agreement, and then the Commitment Letter. This Note
shall be governed by and construed in accordance with the laws of Florida.



WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS NOTE OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOAN EVICDENCED BY THIS
NOTE. FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF
BANK, NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE
EVENT OF LITIGATION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL HAS
THE AUTHORITY WAIVE, CONDITION OR MODIFY THIS PROVISION.

(SIGNATURES ON FOLLOWING PAGE)

 

   Page 2 of 3    Loan # 9660933120 / 00005



--------------------------------------------------------------------------------

LOGO [g338290bb_tbig.jpg]

PROMISSORY NOTE SIGNATURE PAGE

 

Borrower:   

SOUTHEAST POWER CORPORATION, a Florida corporation

Account Number:   

9660933120

      Note Number:   

00005

Note Amount:   

$1,500,000.00

      Date:   

April 17, 2012

IN WITNESS WHEREOF, the undersigned, on the day and year first written above,
has caused this note to be executed under seal.

If Borrower is a Corporation:

 

WITNESS:

   

SOUTHEAST POWER CORPORATION,

a Florida corporation

/s/ Barry Forbes

    By:  

/s/    Stephen R. Wherry        

    Name:  

Stephen R. Wherry

    Title:  

Treasurer

/s/ Cassandra Mora-Brown

    Date:  

April 17, 2012

 

   Page 3 of 3    Loan # 9660933120 / 00005